NH Oo FSF W NY FF

oOo ~

10
11

3
14
15
16
Lay
18
LO

No No No No No No No
~ Oo) Oo ws W No =

bo
oc

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

GLEN D. COLLINS, Case No. CV 20-4784-GW (JPR)

Petitioner,
JUDGMENT
V.

LOS ANGELES SUPERIOR COURT

)
)
)
)
)
)
)
et al., )
)
)

Respondents.

 

Pursuant to the Order Dismissing Habeas Petition for Failure
to Prosecute,

IT IS HEREBY ADJUDGED that the Petition is dismissed without

prejudice.
ky
DATED: June 21, 2021 Aferg K, 414i

 

GEORGE WU
U.S. DISTRICT JUDGE

 
